DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 15, 2020 has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent No. CN103963638 to Liu et al. (A machine translation of this document is provided with this action).
Regarding claim 1, the Liu patent teaches a drive apparatus for an electric-motor four-wheel drive vehicle, the electric-motor four-wheel drive vehicle including a first wheel pair (middle wheel pair in Fig. 1) and a second wheel pair (right hand side wheel pair in Fig. 1) positioned on opposite side to the first wheel pair in a front-rear direction, 
Regarding claim 2, the third torque-transmitting member includes a common output shaft (this part is interpreted as the carrier for the differential that is “shaft” since it rotates on the same axis of the wheels), and the first output torque transmitted to the 
Regarding claim 3, the four-wheel drive vehicle further includes a first drive axle and a second drive axle (the drive axles are interpreted as the lines connecting the middle wheels to the parts 12a and 12b), the first drive axle being configured to drive the first left wheel, the second drive axle being configured to drive the first right wheel, the first motor includes a first output shaft disposed in parallel to the first drive axle, the second motor includes a second output shaft disposed in parallel to the second drive axle, the third torque-transmitting member further includes a first orthogonal gear (the gear on shaft 10a that meshes with the ring gear on the middle differential is orthogonal, See Fig. 1), and the common output shaft (the middle differential carrier in this instance) is disposed in parallel to both the first drive axle and the second drive axle and is coupled to the propeller shaft via the first orthogonal gear.  See Fig. 1.
Regarding claims 4-6, a third differential mechanism 5 and a second orthogonal gear (the gear attached to the propeller shaft 10a that meshes with the ring gear of differential 5 in Fig. 1) both provided between the second wheel pair and the propeller shaft, wherein the propeller shaft is coupled to the third differential mechanism via the second orthogonal gear.  See Fig. 1.
Regarding claims 10-12, the first left wheel and the first right wheel (these are middle pair of wheels) are rear wheels, and the second left wheel and the second right wheel (these are the wheels on the right side of Fig. 1) are front wheels.  See Fig. 1.
Allowable Subject Matter
Claims 7-9 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2017/0136870 to Littlefield et al. teaches that there is one motor on each axle.
German Patent No. DE 202009014189 teaches an axle having two motors, however, they do not connect to a second set of wheels.
European Patent No. EP 0544597 to Ono teaches a vehicle with two motors on each set of axles, however, each of the axles do not connect with each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JUSTIN HOLMES/Primary Examiner, Art Unit 3655